Citation Nr: 0941464	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
September 2008, when it was remanded for RO-level review of 
newly submitted evidence and additional development.

The Board observes that the Veteran has submitted evidence 
and statements, including one dated in November 2008, which 
appear to raise a new claim of entitlement to service 
connection for hepatitis C and a petition to reopen a 
previous denial of service connection for a sebaceous cyst 
pathology.  Review of the claims file does not make it clear 
whether any action has yet been taken on these claims.  These 
matters are hereby referred to the RO for any appropriate 
action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have 
manifested during the Veteran's active duty or for many years 
thereafter, nor is any bilateral hearing loss disability 
shown to be otherwise related to such service.

2.  Tinnitus is not shown to have manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is tinnitus shown to be otherwise related to such 
service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought with regard to the claims on appeal in 
letters sent in July 2005 and March 2007.  Moreover, in these 
letters, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that these letters were sent to the appellant 
prior to the most recent RO readjudication of these issues as 
evidenced by the July 2009 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letter sent in March 
2007 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decisions of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been provided with a VA examination to 
evaluate the nature and etiology of the disability on appeal; 
a VA audiological examination report dated in November 2008 
is of record.  The Board finds that the VA examination report 
is adequate with regard to fulfilling the duty to assist, as 
the examiner thoroughly interviewed the Veteran, inspected 
the claimed disabilities, reviewed the claims file, and 
authored a thorough medical opinion addressing the Veteran's 
claims.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends were 
caused during active duty.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling; 
this is confirmed by a November 2008 VA examination report 
directly addressing this issue on appeal.  Accepting that the 
Veteran currently suffers from hearing loss disability, the 
Board turns its attention to the question of whether the 
Veteran's current hearing loss is causally linked to his 
service.

The Veteran has repeatedly expressed his contention that his 
hearing loss and tinnitus are due to in-service exposure to 
acoustic trauma.  In March 2004, the Veteran testified (in 
correspondence that was otherwise primarily related to 
identifying PTSD stressors) about in-service acoustic trauma 
and stated that "I couldn't tell you just when my hearing 
was going because you don't notice it.  I was aware in the 
mid 1970s that I had a problem and my ears were also 
ringing."  More recently, however, a November 2008 VA 
audiological examination report reflects that the Veteran 
described that he "was aware of hearing problems in the 
middle of his tour in the service.  The tinnitus was present 
on the ship when returning from Korea in 1963."  The Veteran 
described that his military service involved periods of duty 
as a "cook for four months," as a "small arms instructor 
for a week without ear protection," and as a "gunner on a 
105 recoilless rifle for eight months without ear 
protection."  The Veteran described his tinnitus as 
"constant" and "persistent."

The Board acknowledges and has considered the Veteran's lay 
testimony with regard to his recollections of in-service 
acoustic trauma and his recollections of experiencing hearing 
loss and tinnitus.  The Veteran's earlier statements in 
advancing these claims indicated that his hearing loss and 
tinnitus noticeably manifested many years after separation 
from service, in the 1970's, but his more recent statements 
revise the account to indicate that his hearing loss and 
tinnitus specifically manifested during his military service.  
The Veteran has consistently  contended that both 
disabilities were caused by acoustic trauma experienced 
during his military service.

As a layperson, the Veteran is not competent to provide an 
opinion requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced hearing loss and 
tinnitus.  In this case, however, the Board finds that the 
Veteran's current competent testimony regarding the history 
of his hearing loss and tinnitus symptoms is inconsistent and 
the most recent pertinent account is substantially 
contradicted by more probative contemporaneous evidence of 
record; the more probative contemporaneous evidence includes 
the Veteran's own statement at separation from military 
service.

The Board also finds that determining the causal etiology of 
any hearing loss and tinnitus is a matter of medical and 
clinical expertise beyond the competence of lay observation 
and testimony.  Thus, competent medical evidence is required 
to establish a etiological nexus between military service and 
the currently diagnosed hearing loss and tinnitus.  In this 
case, the Board finds that the only medical evidence 
suggesting any such nexus lacks probative value due to its 
express reliance upon the Veteran's recitation of a factual 
history that is contradicted by the most probative evidence 
of record.

Turning to a more detailed discussion of the evidence of 
record, the Board notes that the Veteran's service treatment 
records contain no suggestion of any hearing loss, tinnitus, 
or pertinent ear trouble at any time during service.  The 
service treatment records show symptom complaints and medical 
treatment of various ailments, but there is no suggestion 
that the Veteran ever reported any pertinent hearing or ear 
symptoms to a medical professional, nor is there any 
suggestion that a medical professional otherwise observed any 
indication of pertinent hearing or ear problems.  
Significantly, the Veteran was asked during his September 
1964 service separation examination whether he had ever 
experienced or was currently experiencing any ear trouble; 
the Veteran checked the box indicating "no" and 
additionally wrote that "my present health is excellent."  
Furthermore, the medical professional performing the 
separation examination found the Veteran's ears to be 
clinically normal and found normal '15/15' hearing acuity 
bilaterally without any indication that the Veteran reported 
any hearing deficit or any ringing in his ears indicative of 
tinnitus.

The September 1964 separation examination report, together 
with the fact that the service treatment records altogether 
are negative for pertinent symptoms or diagnoses, strongly 
suggests that neither the Veteran nor medical doctors 
involved in his evaluation and care believed that he suffered 
from hearing loss or tinnitus during service.  The Board 
finds the contemporaneous service treatment records featuring 
competent medical examination findings and the Veteran's own 
assessment of his ear health to be highly probative in 
showing that chronic hearing loss and tinnitus did not 
manifest during service.  The Board emphasizes that the 
September 1964 service separation examination report shows 
that the Veteran himself denied having any ear trouble at 
that time; the Board finds that the Veteran's own 
contemporaneous statement in September 1964 concerning his 
hearing and ear health during service is highly probative.  

The Board finds that the Veteran's contemporaneous September 
1964 statement to be much more probative that the Veteran's 
current testimony indicating that he experienced tinnitus and 
hearing loss during service.  The Veteran's current testimony 
to the effect that hearing loss and tinnitus were manifested 
during service was presented during the November 2008 VA 
examination 44 years after the conclusion of his military 
service.  The testimony represents a hindsight recollection 
so far removed from service that the contemporaneous in-
service statement must be considered more reliable and 
probative in this case.  Additionally, the Veteran's November 
2008 statement was a significant revision of his March 2004 
statement, and this inconsistency casts further doubt upon 
the reliability of this testimony regarding over 40 years of 
hindsight.

The Board notes that the evidence of record contains no 
documentation of any complaints of hearing loss or tinnitus 
for decades following separation.  The earliest 
contemporaneous evidence of any hearing loss or tinnitus is 
presented in VA treatment records from around the time of the 
filing of this claim for benefits; for instance, a July 2003 
VA treatment report includes the note: "hearing aids."  In 
November 2008, the Veteran told his VA examiner that he "had 
a set of hearing aids .... about twelve years ago."  
Otherwise, there is no evidence of any symptoms, complaints, 
or treatment for hearing loss or tinnitus during the nearly 
40 years following service before the Veteran filed this 
claim for benefits.  Such a lengthy period following the 
Veteran's 1964 separation from active duty service without 
evidence of complaint or treatment related to hearing loss or 
tinnitus weighs against a finding of chronicity and weighs 
against the claim of entitlement to service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, the Board notes that the Veteran filed other 
claims for service-connected disability benefits during the 
decades between his separation from service in 1964 and his 
filing of this claim of entitlement to service connection for 
hearing loss and tinnitus in 2004.  The Veteran filed a claim 
of entitlement to service connection for a low back 
disability in December 1982.  He filed a claim of entitlement 
to service connection for sebaceous cyst in May 1989.  The 
Veteran has thus demonstrated that he was aware of the 
availability of VA benefits for service-connected 
disabilities during that time.  The fact that the Veteran 
filed service connection claims for disabilities he believed 
were due to service while not making reference to any hearing 
loss or tinnitus is, in the Board's view, evidence that the 
Veteran did not believe that he had hearing loss or tinnitus 
related to military service at those times.  The Board views 
claims for benefits for service-connected disabilities to be 
where the Veteran would be most likely to identify any 
chronic disabilities he has experienced since service.  The 
absence of any reference to hearing loss or tinnitus in the 
Veteran's service connection claims prior to 2004, together 
with the absence of any other contemporaneous documentation 
of such disabilities for decades following service, weighs 
against the Veteran's recent testimony that he has 
experienced chronic hearing loss and tinnitus dating back to 
an in-service onset.  

The Board finds that the sum of the probative contemporaneous 
evidence discussed above, including the Veteran's own prior 
indications, weighs against a finding that the Veteran 
experienced chronic hearing loss or tinnitus during his 
military service or for many years thereafter.  The 
contemporaneous evidence probatively outweighs the Veteran's 
current competent testimony that his chronic hearing loss and 
tinnitus date back to an original onset during service.  The 
most probative evidence of record, considering all of the 
Veteran's statements, is against finding chronic hearing loss 
and tinnitus since service.

The Board has further given careful consideration to the 
findings of the November 2008 VA examiner in this case.  The 
November 2008 VA examination report presents the only 
competent medical evidence supporting an etiological nexus 
between the Veteran's military service and his hearing loss 
or his tinnitus.  The examiner found that "vet's hearing 
loss and tinnitus were most likely caused by noise exposure 
in the service."  The Board finds that the examiner's 
discussed rationale expressly relies upon critical facts that 
are inconsistent with the most probative evidence of record, 
and that the medical conclusion thus lacks significant 
probative value in this case.

With regard to tinnitus, the examiner cited the fact that the 
Veteran "was specific as to the onset of the tinnitus" as a 
basis for the conclusion that the Veteran's current tinnitus 
complaints are causally related to service.  This refers to 
the Veteran's account that his "tinnitus was present on the 
ship when returning from Korea in 1963."  However, as 
discussed above, the Board finds that the Veteran's current 
testimony regarding the onset of his tinnitus, however 
specific, is contradicted by the more probative 
contemporaneous evidence of record.  The Veteran denied 
having experienced any ear problems in September 1964, he 
made no mention of tinnitus during his claims for service-
connected benefits in the 1980's, and there is otherwise no 
contemporaneous evidence of any report of tinnitus until 
around the time he filed this claim for benefits 
approximately 40 years following discharge.  Thus, to the 
extent that the November 2008 VA examiner relies upon this 
aspect of the Veteran's current testimony concerning the 
history of his tinnitus, the examiner relies upon a factual 
predicate the Board finds to be contradicted by the most 
probative evidence of record.

With regard to hearing loss, the November 2008 VA examiner's 
opinion contains a significant degree of speculation based 
upon the Veteran's reported history, rather than a citation 
of clinical evidence to support etiological findings.  In 
this regard, the examiner cites the Veteran's description of 
his conditions of service and states that the Veteran "was 
likely exposed to excessive noise that was detrimental to his 
hearing."  Also, the examiner cited that the Veteran "did 
no[t] appear to have a history of excessive occupational 
noise.  He worked for the railroad for a short time but his 
noise exposure during that time did not compare to the 
intensity of the noise exposure he received in service."  
Both of these statements cite information derived from the 
Veteran's own testimony rather than any cited contemporaneous 
documentation.  As discussed above, the Board finds that the 
Veteran's recent testimony regarding essential details of 
this case are significantly contradicted by more probative 
evidence, including his own prior statements, contemporaneous 
to his service and the decades following service prior to the 
filing of this claim of benefits.  Thus, the Board finds that 
the Veteran's lay testimony in this regard is not 
sufficiently reliable to serve as the uncorroborated basis of 
a persuasive medical opinion.  The November 2008 VA 
examination report's persuasive probative value is thus 
diminished.

Further, the examiner cites that "[d]ue to inadequate 
testing in the service, it could not be shown vet left the 
service with normal hearing.  A high frequency hearing loss 
could have gone undetected ...."  This aspect of the 
examiner's rationale essentially identifies that the in-
service medical evidence does not conclusively demonstrate 
undiminished hearing at separation.  The Board accepts the 
specialist's observation in this regard, and the Board has 
accepted the fact that the service separation audio testing 
was not adequate to conclusively rule out hearing loss.  
However, the November 2008 examiner's discussion that "high 
frequency hearing loss could have gone undetected with speech 
testing alone" does not amount to a citation of clinical 
evidence affirmatively indicating any in-service hearing 
loss.  Thus, this aspect of the examiner's rationale does not 
add any persuasive value to the nexus opinion beyond 
establishing that the audiological findings from separation 
fail to disprove the Veteran's claim.

In this decision, the Board does not consider the audiology 
testing in the service separation examination report as 
demonstrative of normal hearing, and has made no such finding 
in analyzing the evidence in this case.  Rather, the Board 
emphasizes that it considers the September 1964 separation 
examination to be significant with regard to the fact that it 
contains the Veteran's express statement denying any history 
of ear trouble.  This, together with the complete absence of 
any contemporaneous documented complaints of hearing loss or 
tinnitus during service or for several decades thereafter, 
contradicts the Veteran's current testimony that he noticed 
his hearing loss and tinnitus during service.  This is true 
regardless of the acknowledged inadequacy of the hearing test 
during service.

The November 2008 VA examination report's conclusion relies 
upon uncorroborated critical details from the Veteran's own 
account of a distant service history and several decades 
following service.  Key details of the Veteran's account, 
particularly those regarding the alleged in-service onset of 
the chronic hearing loss and tinnitus, are contradicted by 
more probative contemporaneous evidence of record.  
Therefore, the Board finds that the Veteran's recent account 
cannot be viewed as sufficiently reliable as to serve as the 
uncorroborated basis of a persuasive medical nexus opinion.

The Board acknowledges that one aspect of the rationale 
presented in the November 2008 VA examination report neither 
relies upon the Veteran's uncorroborated account of essential 
history nor is contradicted by any more probative evidence of 
record.  The examiner cites the fact that "[t]he 
configuration of the Veteran's hearing loss was consistent 
with the effects of noise exposure."  This is a competent 
medical determination, but it alone is insufficient to 
support a conclusion that the Veteran's hearing loss was 
caused by noise exposure occurring during military service 
several decades prior to the filing of his claim and earliest 
documented complaints of hearing loss.  This fact, together 
with the inadequacy of the separation audiological 
examination to conclusively demonstrate undiminished hearing 
acuity, are accepted by the Board but do not provide a 
rationale supporting the November 2008 examiner's nexus 
opinion without reliance upon additional details drawn 
exclusively from the Veteran's uncorroborated testimony.

The Board finds that the November 2008 VA examination 
report's medical conclusion is supported by a rationale that 
relies upon uncorroborated and unreliable recent testimony.  
The November 2008 VA examiner does not address the pertinent 
contrary evidence of record, such as the Veteran's denial of 
any ear symptoms at separation and the absence of any 
reference to hearing loss or tinnitus in any records or in 
his service-connection claims for decades following service.  
The Veteran's recent testimony regarding essential aspects of 
the issue on appeal has been contradicted by more probative 
contemporaneous indications of record.  Thus, the probative 
value of the November 2008 VA examination report's positive 
nexus opinion is undermined, and the report's support for the 
claim is accorded little weight.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 
61 (1993).  Medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board is thus presented with an evidentiary record which 
weighs against a finding of service connection for hearing 
loss or tinnitus.  The Board finds that the contemporaneous 
evidence of service (featuring the Veteran's own denial of 
any ear problems at separation) and the absence of 
documentation of pertinent symptoms or treatment for many 
years following service (including in prior claims for VA 
benefits based upon service-connected disability) are most 
probative in showing no chronic hearing loss or tinnitus were 
incurred during service.  The Board finds that the 
contemporaneous probative evidence contradicts the Veteran's 
recent testimony regarding in-service onset of hearing loss 
and tinnitus, and thus the Veteran's recent testimony is not 
sufficiently reliable to serve as the uncorroborated basis of 
a persuasive probative medical opinion.  As the only medical 
opinion supporting the Veteran's claim in this case relies 
upon the Veteran's uncorroborated testimony in its rationale, 
the Board finds that this lone supportive medical opinion is 
not significantly probative.  Thus, the most probative 
evidence weighs against the Veteran's claims.

The Board acknowledges that the Veteran himself is asserting 
that he suffers from hearing loss and tinnitus he believes to 
be causally linked to his service.  Medical evidence is 
generally required to probatively address questions requiring 
medical expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  The Board has 
carefully considered the Veteran's testimony, as discussed in 
detail above.  In this case, however, the probative 
contemporaneous evidence from service and for decades 
following service tends to show that the Veteran did not 
suffer from chronic hearing loss or tinnitus with onset 
during service as he has more recently claimed.  No 
contemporaneous evidence following service shows 
manifestations of such claimed disabilities for many years 
following service.  With due consideration of the Veteran's 
lay statements, the preponderance of the most probative 
evidence weighs against service connection.

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records.  The Board 
finds no evidence probatively contradicting the findings in 
the most probative evidence discussed above.  Because the 
competent evidence shows that the claimed chronic 
disabilities did not manifest during the Veteran's service, 
and because of the length of time following service prior to 
any evidence of pertinent problems, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of service connection discussed in this analysis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection is not warranted for hearing loss nor for 
tinnitus.  The appeal is denied to this extent.


REMAND

The Veteran also claims entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.

In this case, the Veteran has identified at least one 
stressor in such detail as to be potentially capable of 
verification in the Board's view.  In this regard, the Board 
notes that the Veteran has described in his March 2004 
stressor statement that he "was stationed at Camp Kaiser in 
the northern most part of Korea.  It was later to be called 
the DMZ."  He describes that during the 'Cuban Missile 
Crisis' events of 1962 he was stationed at that location and 
"we were put on a 'cocked pistol' alert, issued live 
ammunition....  We were told that we were likely to come to 
grips and have a fighting conflict with the North Korean 
people.  We were in a suicide position...."  The Veteran 
further described that  this "was horrifying and terribly 
traumatic for me....  We remained in the 'cocked pistol alert' 
for a considerable period of time, living with the fear, 
anxiety and panic that we were going to be killed any day."  
The Veteran contends that "Unit records from those days 
should reflect how long we were in this mode."  The 
Veteran's March 2004 stressor statement offers specific 
information identifying the timing of this claimed stressor, 
the unit he was serving with, the location, and details of 
the circumstances.

In the Board's view, the Veteran has reported at least one 
stressor in such detail as to be potentially capable of 
verification.  It does not appear that the RO has taken all 
reasonable steps to verify the Veteran's claimed stressors as 
of this time.  The Veteran has provided reasonably specific 
detail, dates, unit information, and location information to 
permit an official stressor verification attempt.  Any 
reasonable additional steps should be accomplished which may 
verify the Veteran's reported stressors during active 
service.  Based on the information of record, including that 
provided by the Veteran, the RO should attempt to obtain 
corroborating evidence of the Veteran's alleged stressors, 
including through The United States Army and Joint Services 
Records Research Center (JSRRC) (formerly USASCRUR).  If, and 
only if, one or more of the Veteran's stressors are confirmed 
or it is established that the Veteran did engage in combat 
with the enemy, the RO should provide the Veteran with a VA 
examination to provide a clear determination as to whether 
the Veteran currently has PTSD and whether it is related to a 
verified in-service stressor which meets the pertinent DSM-IV 
criteria.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and prepare a summary of the claimed PTSD 
stressors based on review of all pertinent 
documents and the Veteran's statements 
regarding stressors.  In particular, the 
stressor involving the Veteran's claimed 
high alert status and preparation for 
anticipated combat on the Korean border, 
described in the stressor statement dated 
in March 2004 (which may have been first 
received at the RO in October 2004), 
should be addressed.  This summary, all 
stressor statements, DD Forms 214, and the 
Veteran's service personnel records, along 
with any other supporting documents, 
should be submitted to The United States 
Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCRUR), for 
verification.  Verification that the 
Veteran was serving with a unit under a 
heightened alert status along the Korean 
border during the 1962 'Cuban Missile 
Crisis' could be considered significant, 
and should be clearly documented.  Any 
additional development recommended by the 
JSRRC should be accomplished.

2.  Following the above, the RO should 
make a specific determination with respect 
to whether the Veteran engaged in combat, 
or whether one of the Veteran's claimed 
stressor events is verified to have 
occurred.  If a claimed stressor is 
verified, the nature of the specific 
stressor or stressors should be clearly 
indicated.

3.  If, and only if, the RO determines 
that the Veteran engaged in combat, or any 
alleged stressor is verified, the Veteran 
should be afforded a VA PTSD examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
necessary tests and studies should be 
accomplished.  The RO should inform the 
examiner of the verified stressor(s) (or 
if the Veteran engaged in combat).  The 
examiner should specifically confirm or 
refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD under the requisite DSM-IV criteria; 
this should include an explanation as to 
whether any pertinent verified stressor 
meets the DSM-IV criteria to be considered 
a sufficient PTSD stressor event.  If PTSD 
is diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claim can be 
granted.  If the claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


